Citation Nr: 1516621	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-14 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines



THE ISSUES

1.  Whether new and material evidence was received to reopen the claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.

In February 2014, the Veteran presented testimony at a hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2009 rating decision, the RO denied the claim for service connection for a low back disability on the basis that it was not shown to be related to service (i.e., nexus requirement was not met).  The Veteran did not file a timely appeal to this decision nor did he submit new and material evidence within the one-year period.

2.  Evidence received since the February 2009 rating decision, namely VA treatment records from Manila, the January 2011 VA examination report, and the Veteran's statements during the Board hearing, relates to a previously unestablished fact necessary to substantiate the claim (i.e., nexus evidence).


CONCLUSIONS OF LAW

1.  The February 2009 rating decision that denied service connection for a low back disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).

2.  Evidence received since the February 2009 rating decision is new and material and the claim for service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a low back disability was denied in a 2009 decision.  The Veteran did not appeal and did not submit new and material evidence within one year of the decision.  That decision is final.

Since that determination, the appellant has filed an application to reopen.  The AOJ reopened the claim.  Based upon the reasons for the prior denial, we agree with the determination of the RO. 


ORDER

The application to reopen the claim of service connection for a low back disability is granted.


REMAND

The VA treatment records on file are from Manila VAMC and date after 2005.  During the February 2014 hearing, the Veteran reported that he received treatment at Pittsburg VAMC and Clarksburg VAMC (VAMC closest to Morgantown, West Virginia) in 2003.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, these records should be obtained. 


Accordingly, the case is REMANDED for the following action:

1.  The RO shall take appropriate action to obtain the copies of all relevant VA treatment records since 2003 from Pittsburg VAMC and Clarksburg VAMC.  If such records are not available, the RO must make a finding as to whether further attempts to obtain such records would be futile and notify the Veteran that the records are unavailable.

2.  After completing the requested action and any additional development deemed appropriate, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


